Susan
Williams
                                 Cite as 2013 Ark. App. 515
2019.01.
02               ARKANSAS COURT OF APPEALS
15:18:20
-06'00'                                 DIVISION IV
                                        No. E-12-1010


CATHY DAVIS                                       Opinion Delivered   SEPTEMBER 18, 2013
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                BOARD OF REVIEW
                                                  [NO. 2012-BR-02344]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and
FOUNTAIN LAKE SCHOOL
                    APPELLEES                     AFFIRMED



                             KENNETH S. HIXSON, Judge

       The appellant in this unemployment-compensation case is Cathy Davis, who worked

as a special-education teacher for Fountain Lake School until quitting her employment on

April 10, 2012. The Board of Review denied benefits pursuant to its finding that Ms. Davis

voluntarily left her work without good cause connected with the work. Ms. Davis now

appeals, arguing that the Board’s decision should be reversed because the Board misapplied

the law, disregarded the facts, and there was no evidence to support its finding that she lacked

good cause to quit. We disagree, and we affirm.

       Arkansas Code Annotated section 11-10-513(a)(1) (Repl. 2012) provides that an

individual shall be disqualified for benefits if she voluntarily and without good cause

connected with the work left her last work. Where a claimant has voluntarily quit work and

is seeking unemployment-insurance benefits, the burden is on the claimant to show by a

preponderance of the evidence that she had good cause connected with the work for quitting.
                                 Cite as 2013 Ark. App. 515

Owens v. Dir., Ark. Emp’t Sec. Dep’t, 55 Ark. App. 255, 935 S.W.2d 285 (1996). Good cause

is a cause which would reasonably impel the average able-bodied, qualified worker to give

up her employment. Lewis v. Dir., Emp’t Sec. Dep’t, 84 Ark. App. 381, 141 S.W.3d 896

(2004).

       On appeal, we review the findings of the Board in the light most favorable to the

prevailing party, reversing only when the Board’s findings are not supported by substantial

evidence. Crouch v. Dir., Dep’t of Workforce Servs., 2012 Ark. App. 262. Substantial evidence

is such evidence as a reasonable mind might accept as adequate to support a conclusion. Coker

v. Dir., Dep’t of Workforce Servs., 99 Ark. App. 455, 262 S.W.3d 175 (2007). Even when there

is evidence on which the Board might have reached a different decision, the scope of our

judicial review is limited to a determination of whether the Board could reasonably reach its

decision upon the evidence before it. Ballard v. Dir., Dep’t of Workforce Servs., 2012 Ark. App.
371. Issues of credibility of the witnesses and weight to be afforded their testimony are

matters for the Board to determine. Id.

       Ms. Davis was the only witness to testify. She started working as a teacher for

Fountain Lake in 2006.       Another teacher, Timothy O’Shields, taught in an adjacent

classroom. On the afternoon of January 3, 2012, which was the day before school resumed

after Christmas vacation, Ms. Davis received a telephone call from Mr. O’Shields. According

to Ms. Davis, Mr. O’Shields told her that he may have sent inappropriate text messages to a

female student and that he was considering resigning.




                                               2
                                 Cite as 2013 Ark. App. 515

       Ms. Davis testified that on January 4, 2012, the female student who had received the

inappropriate texts came to her classroom and spoke to her about the situation. The female

student reportedly told Ms. Davis that the student’s parents were currently discussing the

matter with the school principal in his office. Ms. Davis testified that, on January 5, 2012, the

student again spoke with her and said that there may have been kissing involved with

Mr. O’Shields. According to Ms. Davis, the student told her that her parents were in

the office with the school lawyer and that the matter was being taken care of. Ms. Davis

acknowledged that she never reported any of this, but she testified that she thought it had

already been reported to the principal, the school lawyer, and to the Department of Human

Services. She said that, had the student not informed her that the student’s parents had spoken

with other school officials about the matter, she would have reported it to the principal

herself.

       On February 27, 2012, Ms. Davis received a letter from the school superintendent

advising her that she was being suspended with pay and that he intended to recommend that

her contract with the Fountain Lake School District be terminated. The reason given by the

superintendent for recommending her discharge was because Ms. Davis failed in her capacity

as a mandatory reporter to notify the school administration or state agency about the improper

relationship between the teacher and student. Ms. Davis was notified that she had a right to

a hearing before the school board on the superintendent’s recommendation, and Ms. Davis

requested a hearing. The hearing was scheduled for April 10, 2012. However, instead of




                                               3
                                 Cite as 2013 Ark. App. 515

going forward with the school-board hearing, Ms. Davis tendered a letter of resignation to

the Fountain Lake School Board on April 10, 2012.

       In Ms. Davis’s testimony, she said that after being notified of her recommended

termination she hired an attorney to discuss her options. She stated that her attorney tried to

negotiate some sort of settlement other than termination, but that the superintendent said he

would not change his recommendation because there was a “firestorm in the community”

over the incident. Ms. Davis also testified that after doing some investigation, her attorney

concluded that the Fountain Lake School Board routinely upheld the superintendent’s

recommendations. She claimed that her lawyer told her that if she went forward with the

hearing in all likelihood she would be unsuccessful. Based on her lawyer’s advice, Ms. Davis

decided to resign rather than have a hearing. She testified that she was concerned about the

negative publicity she would receive if a hearing were held, and that she was afraid that if she

were terminated at the hearing it would negatively affect her future prospects of employment.

       In this appeal, Ms. Davis argues that the Board erred in finding that she was disqualified

for unemployment benefits because when she quit her employment it was for good cause

connected with her work. Ms. Davis specifically takes issue with two of the Board’s findings.

First, she disputes the Board’s finding that there was no evidence of the likelihood of the

school board adopting the superintendent’s termination recommendation. Ms. Davis also

assigns error to the Board’s finding that, because she did not show that she would have been

discharged with certainty, she failed to demonstrate good cause to quit.




                                               4
                                 Cite as 2013 Ark. App. 515

       Ms. Davis asserts that, pursuant to the studied advice of her lawyer, she had good cause

to quit her job rather than submit to a hearing where the superintendent’s recommendation

would be upheld by the school board in a routine fashion. Ms. Davis contends that, given

the totality of the circumstances, she was compelled to resign rather than face termination and

public disclosure of the stated reasons for her termination. Ms. Davis contends that the Board

erred in requiring her to prove with certainty that she would be terminated because such a

standard conflicts with the “good cause” requirement. Given the likelihood of her impending

termination and the resulting damage to her chances of future employment, Ms. Davis submits

that the average worker in her position would have given up her employment.

       In support of her argument, Ms. Davis cites a Texas case, Madisonville Consolidated

Independent School District v. Texas Employment Commission, 821 S.W.2d 310 (Tex. App. 1991).

However, we are not bound to follow decisions from our sister jurisdictions, and regardless,

there are distinguishing factors in Madisonville that would render it inapposite.

       Our decision in Anderson v. Director, Arkansas Employment Security Department, 59 Ark.

App. 266, 957 S.W.2d 712 (1997), is instructive. In Anderson, the Board denied benefits on

a finding that the appellant voluntarily quit his job without cause connected with the work.

In finding the absence of good cause, the Board did not accept appellant’s claim that he quit

in lieu of certain discharge.      The Board was persuaded instead by the employer-

representative’s testimony indicating that, although appellant had been suspended pending an

accident investigation, no decision had yet been made regarding the appellant’s continued

employment. In affirming the Board’s decision, we wrote:


                                               5
                                Cite as 2013 Ark. App. 515

       Although the dissent maintains that termination was inevitable, the Board made a
       contrary finding that is supported by substantial evidence. The record supports the
       view that termination was not a certainty, and appellant’s own testimony establishes
       that he was aware that the employer had not reached that decision. We thus cannot
       disagree with the Board’s conclusion that good cause was not shown.

Anderson, 59 Ark. App. at 270, 957 S.W.2d at 714.

       In the case at bar, Ms. Davis thought she was going to be terminated and chose to

voluntarily quit her job rather than present her version of the facts at a hearing before the

school board. In her brief, Ms. Davis asserts that because she testified that the school board

would have adopted the superintendent’s recommendation to terminate her, and because

the school district failed to present any witnesses at the hearing for unemployment benefits

before the Arkansas Appeal Tribunal, her testimony was undisputed. However, contrary

to appellant’s contention, the testimony of a party is never considered undisputed or

uncontroverted. See Velder v. Crown Exploration Co., 10 Ark. App. 273, 663 S.W.2d 205

(1984). Moreover, the issue of a claimant’s credibility and the weight to be afforded her

testimony are matters exclusively for the Board to determine. See Ballard, supra.

       In this case, Ms. Davis was notified in writing of her right to a hearing before

the school board that would have allowed her to present information as to why the school

board should not accept the superintendent’s recommendation to terminate her contract. We

have held that in order to receive unemployment benefits, an employee must make reasonable

efforts to preserve her job rights. See Lewis v. Director, Ark. Emp’t Sec. Dep’t, 84 Ark.

App. 381, 141 S.W.3d 896 (2004). Ms. Davis could have attempted to preserve her job

rights at the scheduled hearing. No final decision had been made to terminate Ms. Davis’s


                                              6
                                Cite as 2013 Ark. App. 515

employment, and the Board was not required to accept her testimony that her termination

was inevitable. We hold that substantial evidence supports the Board’s finding that, under

these circumstances, the average able-bodied worker would not have voluntarily given up her

employment. Therefore, we uphold the Board’s decision that Ms. Davis failed in her burden

to prove that she quit for good cause connected with her work, thereby disqualifying

Ms. Davis from unemployment benefits.

       Affirmed.

       GRUBER and WOOD, JJ., agree.

       Mitchell, Blackstock, Ivers & Sneddon, PLLC, by: Clayton R. Blackstock, for appellant.

       Phyllis A. Edwards, for appellee.




                                              7